Case 2:19-cv-00569-JPH-MJD Document 51 Filed 06/17/20 Page 1 of 3 PageID #: 377




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

RYAN PATRICK RUCKER,                                   )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 2:19-cv-00569-JPH-MJD
                                                       )
WEXFORD MED. SERV., et al.                             )
                                                       )
                              Defendants.              )

                       Entry on Plaintiff's Motion for Preliminary Injunction

        This matter comes before the Court on Plaintiff Ryan Rucker's motion for preliminary

 injunction, dkt. [7]. For the reasons below, Mr. Rucker's motion is denied as moot.

        "A preliminary injunction is an extraordinary remedy." HH-Indianapolis, LLC v. Consol.

 City of Indianapolis and County of Marion, Indiana, 889 F.3d 432, 437 (7th Cir. 2018) (internal

 quotation omitted). "A party seeking a preliminary injunction must satisfy all three requirements

 in the threshold phase by showing that (1) it will suffer irreparable harm in the period before the

 resolution of its claim; (2) traditional legal remedies are inadequate; and (3) there is some

 likelihood of success on the merits of the claim." Id. (internal quotation omitted). In addition, a

 portion of the Prison Litigation Reform Act provides as follows:

        Preliminary injunctive relief must be narrowly drawn, extend no further than
        necessary to correct the harm the court finds requires preliminary relief, and be the
        least intrusive means necessary to correct that harm. The court shall give substantial
        weight to any adverse impact on public safety or the operation of a criminal justice
        system caused by the preliminary relief and shall respect the principles of comity
        set out in paragraph (1)(B) in tailoring any preliminary relief.

 18 U.S.C.A. § 3626(a)(2).

        In his motion, Mr. Rucker asserts that defendants have denied his requests for treatment of

 injuries to his foot, and he requests injunctive relief in the form of "additional treatment, including


                                                   1
Case 2:19-cv-00569-JPH-MJD Document 51 Filed 06/17/20 Page 2 of 3 PageID #: 378




 but not limited to: removal of the internal fixators for the third and fourth metatarsal shaft,

 orthopedics, and a continuing pain management plan." Dkt. 7 at 4-5. In response to Mr. Rucker's

 motion, defendants Boyd, Byrd, Mitcheff, Riggs, Wright, and Wexford of Indiana ("the Wexford

 Defendants") informed the Court that they have approved Mr. Rucker's request for an off-site

 specialty appointment but that the date of the appointment is uncertain due to the ongoing

 coronavirus pandemic. Dkt. 41 at 2. In light of this action by the Wexford Defendants, Mr.

 Rucker's motion for medical injunction, dkt. [7], is denied as moot.

        The Wexford Defendants are ordered to file a notice by June 30, 2020, reporting the

 status of their provision of an off-site specialty appointment for Mr. Rucker.

 SO ORDERED.

 Date: 6/17/2020




 Distribution:

 RYAN PATRICK RUCKER
 189843
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Alex Maurice Beeman
 REMINGER CO. LPA (Indianapolis)
 abeeman@reminger.com

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Joshua Robert Lowry
 INDIANA ATTORNEY GENERAL
 joshua.lowry@atg.in.gov

                                                  2
Case 2:19-cv-00569-JPH-MJD Document 51 Filed 06/17/20 Page 3 of 3 PageID #: 379




 Ronald A. Mingus
 REMINGER CO. LPA (Indianapolis)
 rmingus@reminger.com




                                       3
